Case: 12-1404   Document: 20    Page: 1   Filed: 11/26/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate1l Case: 12-1404    Document: 20     Page: 2    Filed: 11/26/2012




SERIUS INNOVATIVE ACCESSORIES V. GORDINI U.S.A., INC.      2



   Appeal from the United States District Court for the
Southern District of California in case no. 10-CV-1217,
Judge Marilyn L. Huff.


                       ON MOTION


  Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                         Judges.
 SCHALL, Circuit Judge.

                          ORDER
     The parties jointly move for extensions of time and to
 remand these cases to the United States District Court for
 the Southern District of California due to settlement.

    The parties state they have settled the cases and re-
quested indicative rulings from the district court, pursu-
ant to Fed. R. Civ. P. 62.1, whether the district court
would defer, deny, or grant motions to vacate the underly-
ing judgments if the cases were remanded. The district
court indicated pursuant to Rule 62.1(a)(3) that it would
grant the motions.

     We grant the motions to the extent that we remand
for the limited purpose of the district court's consideration
of the parties' motions. Ohio Willow Wood Co. v. Thermo-
Ply, Inc., 629 F.3d 1374, 1375 (Fed. Cir. 2011). We retain
jurisdiction so that any of the parties may seek appellate
review by notifying the clerk of the court within thirty
days of entry of the district court's determinations on
remand. The appeals are held in abeyance pending the
resolution of the motions by the district court. The parties
should promptly inform this court of the district court's
Case: 12-1404         Document: 20   Page: 3     Filed: 11/26/2012




 3        SEIRUS INNOVATIVE ACCESSORIES V. GORDINI U.S.A., INC.



 rulings on the motions and should propose how they
 believe the appeals should proceed in light of the district
 court's rulings.

     In granting the motions, the Federal Circuit takes no
 position as to whether the district court should grant the
 motions for vacatur.

       Accordingly,

       IT Is ORDERED THAT:

    (1) The amended motions to remand are granted to
the limited extent explained above. The court retains
jurisdiction over the appeals at this time.

       (2) All other pending motions are moot.

       (3) The briefing schedules are stayed.

                                      FOR THE COURT



                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s19